DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that claim 4 was addressed in the previous office action in paragraphs 13-15 and claim 5 was addressed in paragraphs 16-18.
Claim Objections
Claims 1, 4, and 5 objected to because of the following informalities:  Regarding claims 1, 4, and 5 the preamble of the claims "a fan unit detachably attached on a side face of a housing" makes it unclear if the housing is a positively recited element of the invention or merely the intended use of the recited fan unit. Examiner recommends amending to remove the housing from the preamble if it is meant to be intended use or to change the preamble to recite "a system comprising a fan unit and a housing" if the housing is meant to be positively recited. Claim 5 recites both "a plurality of fans" and "the plurality of independent fans" amendment is necessary to make the language consistent throughout the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant's specification discloses in figure 19 the plurality of fans .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0199450 A1) in view of Yoshida et al. (US 2007/0279865 A1).
Regarding claim 1, Kim discloses a fan unit (Kim 252) detachably attached on a side face of a housing (Kim 230), comprising a fan (Kim 251). The fan unit and housing appear to attach to the housing in the same direction (see Kim figure 13). The housing (Kim 230) is attached to the back face of a display (Kim 100) and houses a controller (Kim 430) that controls the display device.
Kim is silent regarding the fan and fan housing detaching in different directions.
However, Yoshida teaches a fan unit (Yoshida 2) attached to a side of a housing (see Yoshida figure 6) comprising a fan (Yoshida 1) attached through an opening (see Yoshida figure 2). The fan housing is configured to detach from the housing in a first direction (see Yoshida figure 7) along the side face of the housing (see annotated figure) and the fan is configured to detach along a second direction (see Yoshida figure 2) through the opening. The first and second directions are orthogonal to each other (see annotated figure). Examiner notes the opening is not labeled in Yoshida but figure 2 depicts an open upper surface of the fan housing that remains open when the fan unit is attached to the housing.

    PNG
    media_image1.png
    662
    457
    media_image1.png
    Greyscale

Yoshida figure 5 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim’s fan unit and housing assembly to utilize Yoshida’s teaching of a detachable fan housing and fan that detach in different directions to make it easier to replace / access  the cooling fans since no hardware is utilized to secure the assembly (Yoshida [0032]).
Kim and Yoshida are silent regarding the first direction being along the back face of the display device and the second direction being a direction away from the back face of the display device. However, Applicant has not disclosed the directions as being critical or producing an unexpected result that is advantageous over the prior art. Therefore, it would have been an obvious matter of design choice to orient the fan unit so the first direction is along the back face of the display device and the second direction is away from the display device since the fan unit and housing would function equally well in any configuration.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0199450 A1) in view of Yoshida et al. (US 2007/0279865 A1) and Chen et al. (US 2003/0035724 A1).
Regarding claim 4, Kim discloses a fan unit (Kim 252) detachably attached on a side face of a housing (Kim 230), comprising a plurality of fans (Kim 251). The fan unit and housing appear to attach to the housing in the same direction (see Kim figure 13). The housing (Kim 230) is attached to the back face of a display (Kim 100) and houses a controller (Kim 430) that controls the display device.
Kim is silent regarding the fan and fan housing detaching in different directions and fans remaining operational when one is removed.
However, Yoshida teaches a fan unit (Yoshida 2) attached to a side of a housing (see Yoshida figure 6) comprising a plurality of fans (Yoshida 1) attached through an opening (see Yoshida figure 2). The fan housing is configured to detach from the housing in a first direction (see Yoshida figure 7) along the side face of the housing (see annotated figure) and the fan is configured to detach along a second direction (see Yoshida figure 2) through the opening. The first and second directions are orthogonal to each other (see annotated figure). Examiner notes the opening is not labeled in Yoshida but figure 2 depicts an open upper surface of the fan housing that remains open when the fan unit is attached to the housing.

    PNG
    media_image1.png
    662
    457
    media_image1.png
    Greyscale

Yoshida figure 5 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim’s fan unit and housing assembly to utilize Yoshida’s teaching of a detachable fan housing and fan that detach in different directions to make it easier to replace / access  the cooling fans since no hardware is utilized to secure the assembly (Yoshida [0032]).
However, Chen teaches a fan unit (Chen 202) comprising a plurality of fans (Chen 218) configured to be detached and replaced while other fans remain operational (Chen [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim’s fan unit to utilize Chen’s teaching of hot swap fan modules to allow the system being cooled by the fan module to remain operational while fans that fail are replaced.
Regarding claim 5, Kim discloses a fan unit (Kim 252) detachably attached on a side face of a housing (Kim 230), comprising a plurality of fans (Kim 251). The fan unit and housing appear to attach to the housing in the same direction (see Kim figure 13). The housing (Kim 230) is attached to the back face of a display (Kim 100) and houses a controller (Kim 430) that controls the display device.
Kim is silent regarding the fan and fan housing detaching in different directions and fans remaining operational when one is removed.
However, Yoshida teaches a fan unit (Yoshida 2) attached to a side of a housing (see Yoshida figure 6) comprising a plurality of fans (Yoshida 1) attached through an opening (see Yoshida figure 2). The fan housing is configured to detach from the housing in a first direction (see Yoshida figure 7) along the side face of the housing (see annotated figure) and the fan is configured to detach along a second direction (see Yoshida figure 2) through the opening. The first and second directions are orthogonal to each other (see annotated figure). Examiner notes the opening is not labeled in Yoshida but figure 2 depicts an open upper surface of the fan housing that remains open when the fan unit is attached to the housing.

    PNG
    media_image1.png
    662
    457
    media_image1.png
    Greyscale

Yoshida figure 5 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim’s fan unit and housing assembly to utilize Yoshida’s teaching of a detachable fan housing and fan that detach in different directions to make it easier to replace / access  the cooling fans since no hardware is utilized to secure the assembly (Yoshida [0032]).
However, Chen teaches a fan unit (Chen 202) comprising a plurality of fans (Chen 218) configured to be detached and replaced while other fans remain operational (Chen [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim’s fan unit to utilize Chen’s teaching of hot swap fan modules to allow the system being cooled by the fan module to remain operational while fans that fail are replaced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 10,299,415 B1), Kim et al. (US 2019/0021189 A1), Dunn et al. (US 2018/0317330 A1), Xu (US 2018/0317349 A1) each teach a fan system mounted to a display.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762